NUMBER 13-11-00221-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE APOLONIO VILLARREAL
 
 

On Petition for Writ of Mandamus
and Motion for Emergency Stay.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Benavides
Per Curiam
Memorandum Opinion[1]
Relator, Apolonio Villarreal, filed
a petition for writ of mandamus and a motion for emergency stay in the above
cause on April 12, 2011.  Through this original proceeding, relator seeks to
set aside various rulings issued by an administrative law judge in docket
number XXX-XX-XXXX.C, currently pending in the State Office of Administrative
Hearings.  
This Court's original jurisdiction
is governed by section 22.221 of the Texas Government Code.  See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). 
Section 22.221(b) expressly limits the mandamus jurisdiction of the courts of
appeals to writs of mandamus issued against “a judge of a district or county
court in the court of appeals’ district” or against a “judge of a district
court who is acting as a magistrate at a court of inquiry . . . in the court of
appeals district.”  See id. § 22.221(b).  The Court may also issue “all other
writs necessary to enforce the jurisdiction of the court.”  See id. §
22.221(a); In re Richardson, 327 S.W.3d 848, 851 (Tex. App.–Fort Worth
2010, orig. proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex.
App.–El Paso 2009, orig. proceeding).
The Court, having examined and
fully considered the petition for writ of mandamus and motion for emergency
stay, is of the opinion that we lack jurisdiction over this matter. 
Accordingly, the petition for writ of mandamus and motion for emergency stay
are DISMISSED for want of jurisdiction.  See Tex. R. App. P. 52.8(a), (d).
                                                                                                            PER
CURIAM
Delivered and filed the
12th day of April, 2011.
                                                
                                                                                                
 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).